Citation Nr: 0735177	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for lumbosacral strain.  

2.  Entitlement to service connection for lumbosacral strain.  

3.  Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for residuals of stress fracture of left foot.

4.  Entitlement to service connection for a psychiatric 
disorder (claimed as stress).  

5.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and her friend, MM.


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1985 to 
October 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In March 2007, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The issues of entitlement to service connection for 
lumbosacral strain and a psychiatric disorder, and 
entitlement to an increased rating for migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for lumbosacral strain and residuals 
of stress fracture of left foot were denied in a February 
2000 rating decision because there was no evidence of a 
permanent residual or chronic disability for either of the 
claimed disabilities.  

2.  The veteran was notified of the February 2000 decision on 
these matters and she filed a timely notice of disagreement 
with regard to each issue.  A statement of the case was 
issued in August 2000; however, the veteran did not timely 
perfect her appeal for either matter.  

3.  The evidence received since the February 2000 rating 
decision raises a reasonable possibility of substantiating 
the veteran's claim for service connection for lumbosacral 
strain. 

4.  The evidence received since the February 2000 rating 
decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for residuals of stress fracture of 
left foot.


CONCLUSIONS OF LAW

1.  A February 2000 rating decision denying the veteran's 
claims for entitlement to service connection for lumbosacral 
strain and residuals of left foot stress fracture is final as 
to both claims.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.202, 20.302, 20.1103 (2007).

2.  New and material evidence to reopen the veteran's claim 
for entitlement to service connection for lumbosacral strain 
has been received since the February 2000 rating decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  New and material evidence to reopen the veteran's claim 
for service connection for residuals of a left foot stress 
fracture has not been received since the February 2000 rating 
decision.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  In the context of a 
section 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

The Board is reopening the veteran's claim for service 
connection for lumbosacral strain, which is a favorable 
determination.  Additionally, the Board is remanding the 
claim, as well as the veteran's claims for service connection 
for a psychiatric disorder and an increased rating for 
migraine headaches for additional development and 
adjudicative action.  There is no need to discuss further 
whether VA has met its duties to notify and assist the 
veteran in connection with these claims as the purpose of the 
remand will be to meet such duties.  Essentially, the Board 
must determine whether proper notification and assistance 
were given regarding the veteran's claim to reopen a 
previously denied claim for entitlement to service connection 
for residuals of stress fracture of left foot.

VA advised the veteran of the essential elements of the VCAA 
regarding her claim for service connection in an October 2002 
letter.  VA informed the veteran that it would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her claim, but that she must provide enough 
information so that VA could request any relevant records.  
The veteran was told that VA has the responsibility of 
obtaining any service records and that VA would request any 
medical evidence the veteran told it about.  She was also 
told to submit any additional information or evidence that 
she had so that her claim could be processed.  As to 
informing the veteran of the evidence necessary to 
substantiate her claim to reopen a previously denied claim, 
while the October 2002 letter informed the veteran of the 
evidence needed to substantiate a claim for service 
connection, VA's letter did not fully comply with the holding 
in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the letter, 
VA noted that the claim for service connection for a stress 
fracture had been denied previously and that the veteran 
would need to submit new and material evidence to reopen the 
claim.  The letter, however, failed to provide the veteran 
with the proper definition of "new and material evidence," 
and failed to inform her of what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial. 

Regardless, the Board finds that the veteran has not been 
prejudiced by such for two reasons.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  First, the veteran was 
informed in the January 2005 statement of the case why her 
claim for service connection for residuals of stress fracture 
of left foot was denied.  The RO noted that there was no 
evidence of any current residuals of a stress fracture of the 
left foot.  The veteran was also given the proper definition 
of "new and material evidence" in this statement of the 
case.  The claim was subsequently readjudicated.  Second, the 
veteran has actual knowledge of the evidence necessary to 
substantiate her claim.  The claim had been denied previously 
because of the lack of evidence of a current disability.  She 
is arguing that she has a current residual of a stress 
fracture of the left foot, which began in service and 
continued to the present time.  It is for these two reasons 
that the Board does not find that the veteran has been 
prejudiced by VA's failure to provide her with this 
information in connection with her application to reopen.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The October 2002 notification letter did 
not include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  See Bernard, supra.  
As the Board concludes below that the preponderance of the 
evidence is against the veteran's claim to reopen a 
previously denied claim for service connection for the 
residuals of a left foot fracture, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record statements from the 
veteran's family, private medical records, VA treatment 
records, military hospital records, hearing transcripts, 
service personnel records, and service medical records.  
Regarding the claim which the Board is deciding in this 
opinion, there is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  In fact, at the veteran's 
personal hearing, she indicated that she had submitted all 
the evidence regarding current treatment for her claimed 
residuals of stress fracture of left foot.  A VA examination 
was provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Kent, supra.  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence received since the last final 
denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  
In Evans, the Court indicated that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to prove each element 
that was a specified basis for the last disallowance.  Id. at 
284.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  Service connection for a "chronic disease," such 
as degenerative joint disease, may be granted if manifest to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

By way of a February 2000 decision the RO denied service 
connection for lumbosacral strain and for the residuals of a 
left foot stress fracture.  The veteran filed a notice of 
disagreement with regard to both issues.  While the RO issued 
a statement of the case in August 2000, a VA Form 9 was not 
timely received.  As the veteran did not timely perfect an 
appeal, the February 2000 rating decision has become final.  
See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 
20.1103. 

A. Lumbosacral Strain

Since the February 2000 decision, the veteran has submitted 
new evidence, including Army Hospital treatment records and 
the report of a VA examination showing a current low back 
disability.  Specifically, a June 2003 note in the veteran's 
chronological record of care at Darnall Army Community 
Hospital indicates that an MRI (magnetic resonance imaging) 
showed degenerative joint disease in the veteran's lumbar 
spine, and a VA examiner in March 2004 diagnosed the veteran 
with lumbosacral strain.  The Board notes that the later 
report also stated that the examiner felt that the current 
lumbosacral strain was less likely than not related to the 
veteran's military service.  In this regard, the question 
before the Board is whether the evidence is new and material, 
as opposed to whether the evidence proves the veteran's 
claim.  These reports relate to an unestablished fact 
necessary to substantiate the claim for entitlement to 
service connection for lumbosacral strain.  See 38 C.F.R. 
§ 3.156(a).  One of the bases for the denial of service 
connection for lumbosacral strain was that the veteran had 
not submitted evidence of any chronic residual or permanent 
disability.  Therefore, this evidence establishes a new fact 
and cures the defect of the specified basis for the denial of 
service connection, and thus constitutes new and material 
evidence.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim 
is reopened.  As the veteran's current claim for service 
connection for lumbosacral strain was not adjudicated on the 
merits by the RO, in the interest of due process, the claim 
is remanded so that it can be addressed by the RO in the 
first instance.   

B. Residuals of Stress Fracture of Left Foot

The Board has reviewed the evidence received since the 
February 2000 RO denial and finds that none of it is new and 
material evidence.  At the time of the February 2000 denial, 
the RO decided that while there was evidence of treatment 
during service for a stress fracture of the left foot, no 
permanent residual or chronic disability subject to service 
connection was shown by service medical records or 
demonstrated by evidence following service.  The additional 
evidence received since that time consists of duplicative 
service medical records, January 2000 negative radiographs of 
both feet, statements from the veteran's family members 
indicating that the veteran has foot pain and wears inserts, 
the report of a March 2004 VA examination showing a diagnosis 
of bilateral metatarsalgia at the metatarsophalangeal joint 
of the first and fifth toes, and records showing the veteran 
complained of foot pain.  

While some of this evidence is new as it was not previously 
on file, it is not material.  This is all cumulative and 
redundant of evidence of record at the time of the February 
2000 decision and cannot constitute new and material 
evidence.  See 38 C.F.R. § 3.156(a).  This case is 
complicated in that during the appeal period, the veteran was 
awarded service connection for metatarsalgia, 
metatarsophalangeal joints of first and fifth toes, both feet 
(previously claimed as metatarsal cuneiform degenerative 
joint disease of right foot and degenerative joint disease of 
both feet).  The veteran has essentially asserted that she 
has the now service-connected disability of the bilateral 
feet, and current residuals of a stress fracture of the left 
foot.  None of the evidence submitted since the February 2000 
rating shows that the veteran has current residuals of a 
stress fracture of the left foot, as opposed to symptoms 
related to the service-connected bilateral metatarsalgia.  
Therefore, none of the evidence received since the February 
2000 rating decision cures the defect of the lack of 
competent evidence of a permanent residual or chronic 
disability related to an in-service stress fracture of the 
left foot.  Thus, the evidence received cannot constitute new 
and material evidence.  See Cox v. Brown, 5 Vet. App. 95, 99 
(1993).

Therefore, based upon the above reasons, the Board finds that 
the evidence associated with the claims file since the 
February 2000 rating decision is cumulative and redundant of 
evidence of record at the time of the February 2000 decision 
and does not raise a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the 
application to reopen such claim is denied.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for entitlement to service connection for 
lumbosacral strain is allowed.  To this extent, the claim is 
granted.

New and material evidence not having been received, the 
petition to reopen the claim for entitlement to service 
connection for residuals of stress fracture of left foot is 
denied.


REMAND

Service medical records show that on multiple occasions while 
in service, the veteran complained of low back pain.  For 
example, an October 1996 radiology report indicated that the 
veteran had complained of low back pain for two years; the 
findings at that time were consistent with a normal lumbar 
spine.  An in-service treatment record from September 1999 
showed a diagnosis of lumbosacral sprain/strain.  The veteran 
has also submitted private treatment reports showing 
treatment for low back pain after service, including reports 
from a chiropractor from October 2002 through March 2003, and 
treatment records from Darnall Army Community Hospital.  The 
hospital records show reports of low back pain and a 
diagnosis of chronic, recurring back pain.  Included in these 
records is a June 2003 chronological record of care note 
indicating that an MRI (magnetic resonance imaging) showed 
degenerative joint disease of the lumbar spine.  The Board is 
aware of the VA examiner's opinion that lumbosacral strain is 
not related to the veteran's service; however, it appears 
that no medical professional has offered an opinion as to 
whether or not the veteran's reported degenerative joint 
disease of the lumbar spine is related to her service.  Given 
the above, the Board finds that another VA examination is 
warranted to determine the nature and likely etiology of any 
current low back disability.  See 38 U.S.C.A. § 5103A (2002).  

Turning to another matter, the Board further finds that 
another separate VA examination is in order to determine the 
current severity of disability due to symptoms associated 
with the veteran's service-connected migraine headaches.  The 
veteran's claims file contains a great deal of medical 
evidence relating to the veteran's migraine headaches; 
however, the findings vary and the Board believes that a 
medical opinion is necessary to clarify the disability 
picture.  The Board is aware that the veteran has had several 
VA examinations related to her migraines, the most recent 
showing daily headaches of one type and weekly headaches of 
another type.  At this examination, it was noted that the 
veteran's severe headaches lasted approximately 8 hours and 
occurred 3 times a month; the diagnosis was migraines with 
residuals.  At the veteran's December 2002 VA examination, 
she reported headaches every other day lasting 12 hours, and 
that she needed to rest in a dark, quiet room during these 
headaches.  At the veteran's March 2004 VA examination, she 
reported needing to go to the emergency room 2 to 3 times a 
month for an injection to help stop her headaches, and that 
she had one incapacitating headache per month lasting for 1 
or 2 days.  

In order to properly rate the veteran's disability, the Board 
needs to determine if the veteran's disability is best 
characterized as migraines with characteristic prostrating 
attacks occurring on an average of once a month, or as 
migraines with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  At her personal hearing, the veteran and her 
former co-worker described very frequent attacks where the 
veteran was unable to function.  The veteran also indicated 
that she had to change jobs because of her headaches.  
However, the medical evidence of record varies as to the 
severity and frequency of the veteran's headaches.  As such, 
the Board believes that another VA examination is needed to 
clarify the extent of the veteran's disability.         

As explained above, the VCAA places on VA a duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  In this case, the October 2002 VCAA 
notification letter did not reference the veteran's claim for 
entitlement to service connection for a psychiatric disorder, 
claimed as stress.  In Overton v. Nicholson, 20 Vet. App. 
427, 433 (2006), the Court found a remandable VCAA notice 
error as to a certain issue where the VCAA letter did not 
specifically list that issue.  In Sanders, 487 F.3d at 889, 
the Federal Circuit held that any VCAA notice error should be 
presumed prejudicial, and that it is VA's burden to rebut 
this presumption.  There is no other correspondence on file 
from VA that would satisfy the requirements of the VCAA as to 
the veteran's claim for entitlement to service connection for 
a psychiatric disorder.  As such, the claim must be remanded 
to ensure full compliance with the VCAA.   

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and ensure that all notification and 
development is completed as required by 
the VCAA, in accordance with 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; implementing regulations; and 
interpretative precedent Court decisions.  
A VCAA compliant notification letter 
should be issued for the veteran's claim 
for entitlement to service connection for 
a psychiatric disorder.  The veteran and 
her representative should have the 
opportunity to respond.

2.  After requesting help from the 
veteran, the AMC/RO should request any 
outstanding private treatment records, and 
VA treatment records relevant to the 
veteran's claims involving the veteran's 
low back and headaches.  Specifically, the 
AMC/RO should take efforts to obtain any 
MRI done at Darnall Army Community 
Hospital around June 2003.  An appropriate 
amount of time should be allowed for 
response from the veteran and any 
organization the AMC/RO requests records 
from.  

3.  After any outstanding records are 
added to the claims file (to the extent 
available), the AMC/RO should schedule the 
veteran for a VA examination to address 
the nature and the likely etiology of any 
current low back disability(ies).  The 
claims folders must be made available for 
review for the examination, and the 
examiner must note review in the report.  
Any additional, necessary, non-invasive 
tests or studies should be conducted.  
Based on review of the claims folders and 
clinical findings, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any low back 
disability is present, and if so, whether 
it is as likely as not that any low back 
disability is related to the veteran's 
service.  The rationale for all opinions 
expressed must be provided.  

4.  After any outstanding records are 
added to the claims file (to the extent 
available), the AMC/RO should schedule the 
veteran for a separate VA examination to 
address the current symptoms associated 
with her migraine headaches.  The claims 
folders must be made available for review 
for the examination, and the examiner must 
note review in the report.  Any 
additional, necessary, non-invasive tests 
or studies should be conducted.  Based on 
review of the claims folders and clinical 
findings, the examiner should provide an 
opinion as to the following questions: 1) 
How many times in an average month does 
the veteran have prostrating migraine 
attacks; 2) How many times in an average 
month does the veteran have completely 
prostrating and prolonged migraine 
attacks.  The rationale for all opinions 
expressed must be provided.  

5.  The AMC/RO should then review the 
entire file, and readjudicate the claims.  
If any benefit sought on appeal remains 
denied, the veteran and her representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


